Citation Nr: 1520410	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-08 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for scoliosis, to include as secondary to a service-connected thoracic and lumbar strain superimposed on mild narrowing L4-5 disc space.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

 In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  In conjunction the hearing, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.  The Board remanded this matter in November 2014. 

As noted in the prior remand, during the June 2014 hearing, the Veteran expressed a belief that the issue of the propriety of a rating reduction for a thoracolumbar spine disability is currently on appeal.  However, a review of the record reveals that while the Veteran did file a timely notice of disagreement with the April 2012 rating decision that reduced the thoracolumbar spine disability, he did not file a timely substantive appeal following issuance of a statement of the case in May 2013.  As   a result, the appeal was closed, and the Board does not have jurisdiction over that issue.  

Additionally, the Board observes that, for unknown reasons, in the most recent supplemental statement of the case issued in February 2015, the Appeals Management Center included as an issue on appeal entitlement to an increased disability rating for a cervical strain.  An increased rating claim is not part of the scoliosis service connection claim on appeal, and there is no evidence that the Veteran appealed either the June 2010 rating decision that granted service connection for mild degenerative changes of the cervical spine, or the February 2015 rating decision that granted service connection for a cervical strain.  Therefore, the Board does not have jurisdiction over that issue, nor does it appear to be in appellate status.  However, the Board points out that the time period for appealing the February 2015 rating decision has not expired, and the Veteran may still appeal that decision by filing a notice of disagreement if he so desires.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this matter to afford the Veteran a VA spine examination and to obtain a medical opinion that addressed scoliosis, as well as the individual and combined impact of the Veteran's service-connected cervical and thoracolumbar spine disabilities on scoliosis.  A VA examination was provided in December 2014.  However, as observed by the Veteran's representative in an April 2015 brief, that examiner addressed only the cervical spine, and further, declined to answer any of the questions requested by the Board.  Thus, remand is necessary to obtain the requested examination and opinion.  Stegall v. West, 11 Vet. App. 268 (1998).

On remand, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his scoliosis.  After securing the necessary release, the AOJ should obtain any records which are not duplicates of those already contained in the claims file.  Additionally, obtain VA treatment records dating since January 2014.  If any requested records are not available, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA thoracolumbar spine examination to determine the nature of the Veteran's scoliosis, and any relationship between the scoliosis and service or service-connected disabilities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  The examiner should examine the thoracolumbar spine.  Following review of the claims file and examination of the Veteran, the examiner should provide opinions on the following:

a) Did the Veteran's scoliosis clearly exist prior to his active service in February 2001? If so, is the Veteran's scoliosis a congenital/developmental defect or a congenital disease? [Note: a congenital disease generally refers to a condition that is considered capable of improving or deteriorating while a congenital defect is generally not considered capable of improving or deteriorating.]

b) If the scoliosis is a congenital disease, state whether the pre-existing scoliosis underwent a permanent worsening (as opposed to temporary exacerbation of symptoms) during service.

c) If the scoliosis was permanently worsened during service, was that worsening clearly and unmistakably the result of the normal progression of the scoliosis during the period of active service from 2001 to 2006?

d) If the Veteran's scoliosis is not a congenital defect or disease, is it at least as likely as not that scoliosis arose in service or was otherwise related to active service?  In rendering this opinion, the examiner should address the January 2005 imaging in service showing a slight thoracic spine curvature with convexity to the right.

e) If the Veteran's scoliosis is not related to or worsened by service, do the Veteran's service-connected cervical, thoracic, and lumbar spine disabilities, individually or in conjunction, permanently worsen the scoliosis beyond natural progression (as opposed to temporary exacerbations of symptoms)? If the scoliosis was permanently worsened beyond natural progression (aggravated) by the service-connected spine disabilities, the examiner should quantify, if possible, the extent to which the disability was aggravated. 

The rationale for any opinion expressed should be set forth.
 
3.  Following completion of the above, the AOJ should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






